Exhibit 10.32


TRANSITION AGREEMENT
This Transition Agreement (“Agreement”), dated as of December 29, 2019
(“Effective Date”), is made and entered into by Kandis Tate Thompson, a resident
of the State of Texas (“Executive”), and RealPage, Inc., a Delaware corporation
(“Company”).
RECITALS
A.Executive currently serves as Senior Vice President, Chief Accounting Officer
of Company pursuant to Executive’s Employment Agreement, dated January 7, 2019
(the “Employment Agreement”).1 
B.Executive has expressed a desire to transition out of the Company and resign
from her position as Senior Vice President, Chief Accounting Officer and from
any position she holds with any subsidiaries or other affiliates of Company.
C.In order to assist with the transition of Executive's duties and
responsibilities as part of a mutually agreed separation, Company and Executive
have agreed that Executive will resign her position as Senior Vice President,
Chief Accounting Officer of the Company, and from any position she holds with
any subsidiaries or other affiliates of Company, effective as of January 2, 2020
(“Employment Separation Date”), and thereafter Executive will provide consulting
services to the Company as requested and mutually agreed pursuant to the terms
and conditions of this Agreement through March 1, 2020 (“Termination Date”).
D.From and after the Termination Date, Company and Executive desire to have no
further obligations to each other, except as specifically provided herein or in
the Employment Agreement.
NOW, THEREFORE, in consideration of the promises, covenants and undertakings set
forth herein, Company and Executive agree as follows:
1.Separation of Employment. Company and Executive agree to the termination of
Executive’s employment with the Company as set forth herein.
(a)    Executive and Company agree that as of the Employment Separation Date,
Executive will cease to perform services for Company in the capacity as its
Senior Vice President, Chief Accounting Officer, and will no longer be an
employee of Company.
(b)    Notwithstanding Executive’s resignation and the mutually agreed
Employment Separation Date, Section 9(a) of the Employment Agreement shall apply
to any payments owed by Company to Executive as if the separation were a
termination without Cause in Section 9(a) of the Employment Agreement.2 
(c)    Company will reimburse Executive for any outstanding business expenses in
accordance with Company’s expense reimbursement policy and Company will
reimburse Executive for any medical expenses incurred in 2019 in accordance with
Company policy; Company will pay on Executive’s behalf the tuition and related
fees incurred by Executive in connection with Executive’s enrollment in the
Program pursuant to the Employment Agreement through the Executive’s Employment
Separation Date (including $39,630.00 for completed coursework for which the
invoice is not yet due, subject to the Company’s receipt of support for such
amount reasonably acceptable to the Company); and nothing contained herein shall
be deemed to affect Executive’s right to vested benefits (if any) under
Company’s 401(k) plan or with respect to health benefit continuation in
accordance with the federal law known as COBRA.
____________________________________________________ 
1 Unless otherwise defined in this Agreement, capitalized terms have the
meanings set forth in the Employment Agreement.
2 As stated in the Employment Agreement, the amounts set forth in Section
9(a)(i)-(ii) of the Employment Agreement shall be payable if and only if
Executive shall have executed on or before the 50th day following the Date of
Termination (Employment Separation Date), and not subsequently revoked, a mutual
release and covenant agreement substantially in the form set forth as Exhibit I
of the Employment Agreement (the “Release Agreement”). The proposed Release
Agreement will be timely provided to Executive before, on, or after the
Employment Separation Date.


1
    

--------------------------------------------------------------------------------







2.    Consulting Services.
(a)    The provisions of this Paragraph 2, together with the other provisions of
this Agreement relating to the performance of the Consulting Services (as
defined below) and the payment of compensation therefor (including the relevant
portions of Paragraph 3(b)), shall be binding and effective during the period
beginning on the Employment Separation Date and ending on the Termination Date
(the "Consulting Period").
(b)    From time to time during the Consulting Period, Company may request that
Executive perform certain services as needed with respect to the transition of
responsibilities of the office of Senior Vice President, Chief Accounting
Officer. As a consultant, Executive shall perform such services during the
Consulting Period as are reasonably requested by Company pursuant to this
Agreement. The services may include transition of Executive's responsibilities
and assistance with any matters that relate to areas of responsibility that
Executive held on behalf of Company prior to the Employment Separation Date (the
"Consulting Services"). During the Consulting Period, the Consulting Services
will be performed by Executive under the oversight and supervision of Company's
Chief Financial Officer. Executive will perform the Consulting Services in a
good and professional manner, consistent with all Company policies.
(c)    All Consulting Services shall be performed in accordance with such
guidelines and instructions, consistent with the terms of this Agreement, as may
be provided from time to time by or on behalf of Company's Chief Financial
Officer. The Consulting Services shall be performed at Executive's home or at
such other locations as the Chief Financial Officer of Company and Executive may
mutually agree. During the Consulting Period, Company shall permit Executive to
continue the use of the Company email account and address that was assigned to
Executive during Executive’s employment; provided, however, that emails sent,
forwarded or replied to by Executive from the Company email account after the
Employment Separation Date shall include a statement approved by Company
(including as to font and location) that indicates that Executive is a
consultant of Company.
(d)    If Company reasonably determines that Executive has breached this
Agreement or any of the continuing obligations described in Paragraphs 7 or 8,
whether due to Executive's refusal to perform the Consulting Services or
otherwise, Company may require that Executive cease providing Consulting
Services hereunder until such breach has been cured or until further notice from
the Company, or may accelerate the Termination Date hereunder to any date on or
after January 3, 2020 by written notice to Executive. In performing Consulting
Services pursuant to this Agreement, Executive will have no authority to assume
or create any obligation or liability in the name of or on behalf of Company or
subject Company to any obligation or liability, unless expressly requested by
Company in writing.
(e)    It is the intent and purpose of this Agreement to create a legal
relationship of independent contractor, and not employment, between Executive
and Company during the Consulting Period. Following the Employment Separation
Date, except as otherwise required by law, Executive will not be treated as an
employee of Company for purposes of the Federal Insurance Contribution Act, the
Social Security Act, the Federal Unemployment Tax Act, income tax withholding at
source, or workers compensation laws, and will not be eligible for any employee
benefits whatsoever, other than those set forth herein. Executive shall be
responsible for the payment of self-employment taxes (including without
limitation Medicare taxes, Social Security taxes and unemployment taxes related
thereto) and federal income taxes due on the payments made pursuant to Paragraph
3 of this Agreement.
3.    Consulting Fees.
(a)    In consideration of Employee's agreement to serve as a consultant on
mutually agreed Consulting Services projects under the terms of this Agreement,
Company agrees that Company will pay Executive at a rate of $300.00 per hour for
any Consulting Services.
(b)    During the Consulting Period, except as expressly provided herein,
Executive shall not be eligible to participate or be covered by any employee
benefit plan, program or arrangement of Company or any of its affiliates
(collectively, the "Benefit Plans"), including, but not limited to, group health
insurance, disability insurance, and life insurance. Executive also will not
participate in Company's vacation or paid time off programs during the
Consulting Period.


2
    

--------------------------------------------------------------------------------





Notwithstanding the foregoing, after the Employment Separation Date, Employee
shall continue to have such rights in respect of vested benefits under Benefit
Plans as are provided for in accordance with the terms and conditions of such
Benefit Plans.
4.    Exclusivity of Consideration. Except as provided in (a) as applicable, the
Stock Plan (as defined below in Paragraph 6), the Option Agreement(s) (as
defined below in Paragraph 6), or the Restricted Stock Agreement(s) (as defined
below in Paragraph 6), and (b) Paragraphs 1, 2, 3, 6 and 9 of this Agreement,
neither Company nor any of the other Released Parties (as defined below in
Paragraph 4) shall have any further obligation to provide Executive with
compensation, bonuses, tuition and fees payments, expenses, or benefits under
any plan, policy, agreement or arrangement of Company by reason of Executive’s
termination of employment or in consideration of this Agreement.
5.    Release. Executive agrees to execute a final release of claims on behalf
of Executive and her spouse, heirs, descendants, administrators, representatives
and assigns, by which each of them releases, waives, forever discharges and
covenants not to sue Company, its past, present and future parents,
subsidiaries, divisions and affiliates ("Affiliates"), and each of its and their
respective predecessors, successors and assigns, and each of their respective
past, present and future employees, officers, directors, agents, insurers,
members, partners, joint venturers, employee welfare benefit plans, employee
pension benefit plans and deferred compensation plans, and their trustees,
administrators and other fiduciaries, and all persons acting by, through, under
or in concert with them, or any of them (the "Released Parties") from all claims
against the Released Parties, pursuant to release agreement substantially in the
form of the Release Agreement attached as Exhibit I to the Employment Agreement.
6.    Equity Rights.    Executive has outstanding equity awards under Company’s
2010 Equity Incentive Plan, as amended, or Company’s 1998 Stock Incentive Plan,
as amended (each, a “Stock Plan”). A list of awards made to Executive is
attached to this Agreement as Schedule A. Executive's status as a "Service
Provider" pursuant to the Stock Plans will continue uninterrupted from the
Employment Separation Date through the end of the Consulting Period. Executive
specifically acknowledges and agrees that, subject to the terms and conditions
of each applicable Stock Option Award Agreement or Restricted Stock Award
Agreement between Executive and Company governing the equity awards previously
granted to Executive under the Stock Plan(s) as forth on Schedule A, which is
attached and incorporated herein by reference, (a) Executive may exercise
Executive’s vested and exercisable options as designated on Schedule A in
accordance with the terms and conditions of the respective Stock Option Award
Agreements; and (b) any options underlying the Stock Option Award Agreements and
any restricted shares underlying the Restricted Stock Award Agreements that are
unvested as of the Termination Date shall be terminated and forfeited in
accordance with the terms and conditions of the Stock Plan and the applicable
Stock Option Award Agreements and Restricted Stock Award Agreements. Executive’s
options and restricted shares outstanding as of the close of business on the
Termination Date (as set forth in Schedule A) shall be governed by the terms and
conditions of the applicable Stock Plan and the applicable Stock Option Award
Agreements and Restricted Stock Award Agreements; and Executive acknowledges and
agrees that, except as specifically set forth in Schedule A, Executive does not
own, and has no other contractual right to receive or acquire, any security,
derivative security, stock option or other form of equity in Company or any
other Released Party.
7.    Confidentiality.
(a)    Definition. For purposes of this Agreement, “Confidential Information”
includes, in whatever form or format, all non-public information, including
without limitation, trade secrets, disclosed to or known to Executive as a
direct or indirect consequence of or through Executive’s employment with
Company, about Company, its parents or subsidiaries, its technology, finances,
business methods, plans, operations, services, products and processes (whether
existing or contemplated), or any of its directors, employees, clients,
prospective clients, agents or suppliers, including all information relating to
software programs, source codes or object codes; computer systems; computer
systems analyses, testing results; flow charts and designs; product
specifications and documentation; user documentation; sales plans; sales
records; sales literature; customer lists, prospect list and files; research and
development projects or plans; marketing and merchandising plans and strategies;
pricing strategies; price lists; sales or licensing terms and conditions;
consulting sources; supply and service sources; procedure or policy manuals;
legal matters; financial statements; financing methods; financial projections;
and the terms and conditions of business arrangements with its parent, clients,
suppliers, banks, or other financial institutions. Company Confidential
Information shall not include information that is in Executive’s possession
legally and without restriction as of the Effective Date of this Agreement.


3
    

--------------------------------------------------------------------------------





(b)    Obligation to Company. Except as permitted or directed by Company,
Executive shall not divulge, furnish or make accessible to anyone or use
directly or indirectly to the detriment of Company in any way any Confidential
Information of Company that Executive has acquired or become acquainted with
during the term of Executive’s employment by Company or any time thereafter,
whether developed by Executive or by others, whether or not patented or
patentable, directly or indirectly useful in any aspect of the business of
Company. Executive acknowledges that the Confidential Information
above‑described is knowledge or information that constitutes a unique and
valuable asset of Company and represents a substantial investment of time and
expense by Company, and that any disclosure or other use of such Confidential
Information contrary to the provisions of this Paragraph 7 would be wrongful and
would cause irreparable harm to Company. The foregoing obligations of
confidentiality shall not apply (i) to any Confidential Information which is
lawfully published in any manner, which is currently or subsequently becomes
generally publicly known other than as a direct or indirect result of the breach
of this Agreement by Executive, or (ii) to the extent such restrictions are not
legally permissible in connection with communications by Executive with any
government agencies.
(c)    Obligations to Third Parties. Company respects the right of every
employer to protect its confidential and proprietary information. Company
specifically wishes to prevent Executive from disclosing to Company at any time
after Executive’s Termination Date any confidential or proprietary information
belonging to any other employer. Executive represents to Company that Executive
will not use or otherwise exploit any confidential or proprietary information of
Company’s clients, vendors or other third parties to whom Company owes an
obligation of confidentiality after the Termination Date.
8.    Continuing Obligations Contained in Other Documents and Return of Company
Property.
(a)    Continuing Obligations. Executive hereby represents, warrants and agrees
that Executive has complied with, and at all times hereafter will comply with,
Executive’s obligations under any agreements and documents that Executive
executed for Company’s benefit at the commencement of or during the Executive’s
employment (including, without limitation, the Employment Agreement, and any
confidentiality, non-compete, non-disclosure, or proprietary information
agreements) and the agreements and plans referenced in Paragraph 6 of this
Agreement.
(b)    Return of Company Property. In addition, Executive shall return to
Company all Company property, including without limitation, all Confidential
Information, in Executive’s possession, custody or control on or before the
Executive’s Employment Separation Date. Company will issue any property
necessary for Executive to perform the Consulting Services.
9.    Cooperation Covenant. Executive agrees to cooperate fully, truthfully and
in good faith upon the reasonable request of Company, in assisting Company with
(a) investigating, prosecuting or defending any claim that arises out of or
relates in any manner to Executive’s employment with Company; (b) responding to
or preparing for any government audit, investigation or inquiry that arises out
of or relates in any manner to Executive’s employment with Company; and (c)
assisting in the preparation or audit of Company’s financial statements for any
period of time when Executive was employed by Company. Executive understands
that such full, truthful and good faith cooperation includes being physically
present and available to work with Company and its attorneys and auditors to
investigate and prepare for claims and to testify truthfully. Company will
reimburse Executive for any reasonable out‑of‑pocket expenses that Executive may
incur in connection with such cooperation, including any reasonable attorneys’
fees that Executive incurs in connection with such cooperation.
10.    Indemnification. Nothing in this Agreement shall affect or alter
Company’s duty to indemnify Executive pursuant to Section 14 of Executive’s
Employment Agreement.
11.    Waiver of Breach. A waiver by Executive or Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.
12.    Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or certified mail (return receipt requested), to the party at
the party’s address set forth below or at such other address as the party may
have previously specified by like notice, or by Company e-mail as prescribed in
the


4
    

--------------------------------------------------------------------------------





Employment Agreement.  If by mail, delivery shall be deemed effective three (3)
business days after mailing in accordance with this Paragraph.
(a)    If to Company, to:


Attn: Chief People Officer
RealPage, Inc.
2201 Lakeside Boulevard
Richardson, TX 75082


With a copy to:


Attn: Chief Legal Officer
RealPage, Inc.
2201 Lakeside Boulevard
Richardson, TX 75082
(b)    If to Executive, to the last address of Executive provided by Executive
to Company.


13.    Applicable Law, Venue, Jurisdiction, and Arbitration. This Agreement
shall be governed, construed, and enforced in accordance with the laws of the
State of Texas (without regard to the principles of conflicts of law). This
Agreement has been entered into in Dallas County, Texas and it shall be
performable for all purposes in Dallas County, Texas. Any action or proceeding
concerning, related to, regarding, or commenced in connection with the Agreement
must be brought in accordance with the arbitration procedure described in
Section 22 of the Employment Agreement.
14.    Successors. Because the obligations of this Agreement are personal in
nature to Executive, Executive is not entitled to assign, sell, transfer,
delegate, or otherwise dispose of, whether voluntarily or involuntarily, or by
operation of law, any rights or obligations under this Agreement. This Agreement
shall inure to the benefit of and be binding upon Executive’s heirs, spouse,
descendants, administrators and executors. Company may assign the rights
hereunder to an entity controlled, directly or indirectly, by Company or to a
purchaser of Company’s business as then operated by Company (or a successor of
Company). The terms and conditions of this Agreement shall inure to the benefit
of and be binding upon the respective successors of Company. In the event that
Company’s business is sold, reorganized or otherwise transferred (in whole or in
part) to another business or entity, it is intended that the limitations of
Paragraphs 7 - 13 shall continue in effect with respect to any portion of
Company’s business that is retained by Company as well as any portion that is so
transferred and, to that end, the term “Company” in this Agreement shall include
any successor to all or any portion of Company’s business (as applicable).
15.    Section 409A. This Agreement shall be interpreted so that the payments
and benefits provided for under this Agreement shall either comply with, or be
exempt from, the requirements of Section 409A of the Internal Revenue Code
(“Section 409A”) so that Executive is not subject to any taxes, penalties or
interest under Section 409A. Executive represents and warrants that the release
provided for in this Agreement includes any Claims against the Released Parties
for any taxes, penalties or interest that may be imposed on Executive pursuant
to Section 409A as a result of the payments and benefits provided for under this
Agreement. Company and Executive agree that Executive’s Employment Separation
Date will be the date of Executive’s “separation from service” for purposes of
Section 409A.
16.    Construction of Agreement. The language of this Agreement shall not be
construed for or against any particular party. The headings used herein are for
reference only and shall not affect the construction of this Agreement.
17.    Severability; Enforceability. If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, shall be held to be
invalid, unenforceable, or void by the final determination of an arbitrator or
court of competent jurisdiction, and all appeals therefrom shall have failed or
the time for such appeals shall have expired, such clause or provision shall be
deemed eliminated from this Agreement but the remaining provisions shall
nevertheless be given full force and effect. In the event this Agreement or any
portion hereof is more restrictive than permitted by the law


5
    

--------------------------------------------------------------------------------





of the jurisdiction in which enforcement is sought, this Agreement or such
portion shall be limited in that jurisdiction only, and shall be enforced in
that jurisdiction as so limited to the maximum extent permitted by the law of
that jurisdiction.
18.    Entire Agreement. This Agreement, along with (to the extent applicable)
the Stock Plans, the Stock Option Agreements, the Restricted Stock Agreements,
the Employment Agreement, and the agreements referenced in Paragraph 8 above,
sets forth the entire agreement between the parties with respect to the
termination of Executive’s employment with Company and Company’s obligations to
Executive prior to such time, as well as following the termination of said
employment; and, except as otherwise provided herein, supersedes all prior
plans, policies, agreements and arrangements between the parties, oral or
written, or which have covered Executive during Executive’s period of employment
with Company.
19.    Amendment to Agreement. Any amendment to this Agreement must be in a
writing signed by duly authorized representatives of the parties hereto and
stating the intent of the parties to amend this Agreement.
20.    Assumption of Risk. The parties hereto fully understand that if any fact
with respect to any matter covered by this Agreement is found hereafter to be
other than, or different from, the facts now believed to be true, they expressly
accept and assume the risk of such possible difference in fact and agree that
the release provisions hereof shall be and remain effective notwithstanding any
such difference in fact.
21.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.
Signature Page Follows


6
    

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
indicated below.
COMPANY:
RealPage, Inc.
By: /s/ Tom Ernst                
Tom Ernst
EVP, Chief Financial Officer & Treasurer




Date:    12/29/2019                






EXECUTIVE:


Signed:     /s/ Kandis Thompson            
Name:    Kandis Tate Thompson


Date:     12/28/2019                


7
    

--------------------------------------------------------------------------------









SCHEDULE A
TO TRANSITION AGREEMENT AS OF 12/27/2019
FOR
KANDIS THOMPSON




Grant Name
Granted
Vested
Unvested
Outstanding
Shares of Restricted Stock Scheduled to Vest on 1/1/2020
08/07/2018 RS (THOMPSON 1 YR)
1,500
1,500
0
0
0
08/07/2018 RS (THOMPSON)
6,970
2,900
4,070
4,070
580
02/28/2019 (RS) CIC D&D
2,023
336
1,687
1,687
168
05/09/2019 RS CIC D&D
1,793
149
1,644
1,644
149





8
    